UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,                                                    No. 19 Civ. 03826 (ER)

           Plaintiffs,


                         - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                                                        DECLARATION OF
           Defendants.                                                 THOMAS C. MOYER




       Pursuant to 28 U.S.C. § 1746, I, Thomas C. Moyer, declare and state the following:

       1.         I am a counsel in the law firm of Akin Gump Strauss Hauer & Feld LLP, counsel

for Deutsche Bank AG in this action. I provide this declaration in support of my Motion for

Admission Pro Hac Vice.

       2.         Unless otherwise indicated below, the matters set forth in this declaration are based

on my personal knowledge and, if called as a witness, I could and would testify competently

thereto.
       3.      My contact information is as follows:

       Thomas C. Moyer
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, D.C. 20006
       Telephone: (202) 887-4528
       Facsimile: (202) 887-4288
       Email: tmoyer@akingump.com

       4.      I am a member in good standing of the bar of both the District of Columbia and

Virginia; there are no pending disciplinary proceedings against me in any state or federal court, as

evidenced by the Certificates of Good Standing annexed hereto. I have never been convicted of a

felony. I have never been censured, suspended, disbarred or denied admission or readmission by

any court.

       I declare under the penalty of perjury that to the best of my knowledge the foregoing

statements are true and correct.

Executed on: May 3, 2019
             New York, New York

                                                     /s/ Thomas C. Moyer
                                                     Thomas C. Moyer
